                    IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION

UNITED STATES OF AMERICA                       )      DOCKET NO. 5:20-cr-47-KDB
                                               )
       V.                                      )
                                               )       CONSENT ORDER AND
(2) BENNY THOMAS MCNEILL, JR.                  )     JUDGMENT OF FORFEITURE

       WHEREAS, the defendant, Benny Thomas McNeill, Jr., has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds of the
defendant's offense(s) herein; property involved in the offenses, or any property traceable
to such property; and/or property used in any manner to facilitate the commission of such
offense(s); or substitute property as defined by 21 U.S.C. § 853(p) and Fed. R. Crim. P.
32.2(e); and is therefore subject to forfeiture pursuant to 21 U.S.C. § 853, 18 U.S.C. §
924(d), and/or 28 U.S.C. § 2461(c), provided, however, that such forfeiture is subject to
any and all third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

        WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P. 32.2
regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment against
defendant;

        WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(l) & (c)(2), the Court finds that
there is the requisite nexus between the property and the offense(s) to which the defendant
has pleaded guilty;

        WHEREAS, the defendant withdraws any claim previously submitted in response
to an administrative forfeiture or civil forfeiture proceeding concerning any of the property
described below. If the defendant has not previously submitted such a claim, the
defendant hereby waives all right to do so. If any administrative forfeiture or civil
forfeiture proceeding concerning any of the property described below has previously been
stayed, the defendant hereby consents to a lifting of the stay and consents to forfeiture;




     Case 5:20-cr-00047-KDB-DCK Document 48 Filed 01/25/21 Page 1 of 3
        NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

          •   $4,460.00 in United States currency;
          •   Colt 1911, .45 caliber handgun, serial number 65238; and
          •   Assorted ammunition.

       The United States Marshal and/or other property custodian for the investigative
agency is authorized to take possession and maintain custody of the above-described
tangible property.

       If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct
written notice of this forfeiture.

       As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be legally
sufficient, and waives any and all right to further notice of such process or such destruction.

        Any person, other than the defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is
earlier, petition the court for a hearing to adjudicate the validity of the alleged interest.

       Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture, the
United States Attorney's Office is authorized to conduct any discovery needed to identify,
locate or dispose of the property, including depositions, interrogatories, requests for
production of documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.


                     [The rest of this page is intentionally left blank.]




    Case 5:20-cr-00047-KDB-DCK Document 48 Filed 01/25/21 Page 2 of 3
        Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). If no third party
files a timely petition, this order shall become the final order and judgment of forfeiture,
as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall have clear title to
the property and shall dispose of the property according to law. Pursuant to Fed. R.
Crim. P. 32.2(b)(4)(A), the defendant consents that this order shall be final as to
defendant upon filing.

SO AGREED:




                                  Signed on: January 25, 2021




    Case 5:20-cr-00047-KDB-DCK Document 48 Filed 01/25/21 Page 3 of 3
